Citation Nr: 1403395	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher (compensable) initial rating (evaluation) for residuals of a laceration scar, muscle group IX, of the left hand (a left hand disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2002 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over this claim is now with the RO in Salt Lake City, Utah.

In November 2013, the Veteran testified in a Board Videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDING OF FACT

For the entire rating period of the appeal, the service-connected residuals of a laceration scar, muscle group IX, of the left hand manifested complaints of a painful scar.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a 10 percent disability evaluation, and no higher, for the service-connected residuals of a laceration scar, muscle group IX, of the left hand, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for a higher initial disability rating for service-connected residuals of a laceration scar, muscle group IX, of the left hand, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., the 10 percent disability rating for residuals of a laceration scar, muscle group IX, of the left hand that fully satisfies the Veteran's higher initial rating appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis of a Higher Initial Rating for Service-Connected Left Hand Disability

In the December 2011 rating decision on appeal, service connection for residuals of a laceration scar, muscle group IX, of the left hand was granted, and an initial, noncompensable (zero percent) disability rating was assigned, effective March 30, 2011, the day the claim was received.  The Veteran submitted a notice of disagreement with the initial rating assigned, contending that the severity of the left hand disability symptoms warranted an initial compensable rating.  In this regard, during the November 2013 Board Videoconference hearing, the Veteran testified that he would be satisfied with a 10 percent evaluation for the service-connected residuals of a laceration scar, muscle group IX, of the left hand.  See Hearing Transcript at 15.

While the Veteran's left hand disability was initially rated by the RO under 38 C.F.R. § 4.73, Diagnostic Code 5309 for Muscle Group IX, as discussed below.  In this decision, the Board is granting a higher initial rating of 10 percent based on the more favorable criteria at 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The evidence weighing against a higher initial rating includes a November 2011 VA examination report of the left hand, reflecting that the Veteran complained of pain residuals from the laceration of the left hand during active service.  The VA examiner noted a scar precisely located over the dorsum of the hand over the second metacarpal.  The scar was indicated to be linear, measuring 2.5 centimeters by 0.5 centimeters, and was not painful on examination. 

The favorable evidence in support of a higher (compensable) initial rating includes the November 2013 Board Videoconference hearing testimony by the Veteran, repeatedly testifying that he had pain in his left hand since the in-service injury.  See Hearing Transcript at 8.  Specifically, the Veteran testified that he feels the most pain right underneath the scar.  Id. at 13.  The Veteran described a sharp pain when he rubs the scar or holds something that pushes against it.  Id.  Resolving reasonable doubt in favor the Veteran, the Board finds that an initial 10 percent disability evaluation is warranted throughout the appeal period for the residuals of a laceration scar of the left hand under Diagnostic Code 7804 as the Veteran has indicated that his scar is painful and has been painful since the in-service injury.  38 C.F.R. §§ 4.3, 4.7.

As mentioned above, the Veteran testified during the November 2013 Board Videoconference hearing that he would be satisfied with a 10 percent initial disability evaluation for residuals of a laceration scar of the left hand.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 10 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of higher initial rating for residuals of a laceration scar of the left hand, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2002) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 10 percent rating by the Board would satisfy the appeal, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 10 percent for the entire initial appeal period.  See 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 10 percent is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the 

rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected residuals of a laceration scar of the left hand are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria contemplate the Veteran's symptoms and impairment of painful or tender scar (both subjective and objective findings), and provide for potentially higher ratings based on other criteria such as the size of the scar, whether the scar is deep or unstable, frequency of loss of covering of the skin, and any other functional impairment the scar has on the affected area.  See 38 C.F.R. § 4.118.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected residuals of a laceration scar of the left hand are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with residuals of a laceration scar of the left hand, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Moreover, as the Board's decision is a full grant of the benefits sough on appeal, which encompass questions of extraschedular rating, there also remains no question of law or fact to be decided regarding referral for extraschedular rating under 38 C.F.R. § 3.321(b). 


ORDER

An initial disability rating of 10 percent for residuals of a laceration scar of the left hand, for the entire rating period, is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


